         Case 2:21-mc-00052-MRH Document 13 Filed 02/17/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE: APPLICATION OF                        )
FORBES MEDIA LLC                             )       MISC. NO. 21-52
AND THOMAS BREWSTER                          )
TO UNSEAL RECORDS                            )


                                           ORDER


               AND NOW, to wit, this 17th
                                     ____ day of February, 2021, it is hereby ORDERED that

the United States of America’s Motion for Leave to File an Response Under Seal is hereby

GRANTED; and

               IT FURTHER IS ORDERED that the United States of America’s Response be filed

under seal; and

               IT FURTHER IS ORDERED that the United States of America shall file a redacted

Response on the public docket; and

               IT FURTHER IS ORDERED that the Petitioners and their counsel are prohibited

from disclosing, publicizing, disseminating, distributing, and/or sharing any information that is

under seal in this matter without leave from the Court.




                                              s/ Mark R. Hornak
                                             ______________________________________
                                             THE HONORABLE MARK R. HORNAK
                                             UNITED STATES DISTRICT JUDGE

                                   This Order authorizing the filing of certain materials under seal is
                                   provisional in that it may be vacated or modified, in whole or in part, at
                                   any time for good cause shown upon the motion of any party (or any
cc: Counsel of record              other person with a recognized interest as to such matters), or by the
                                   Court upon its own motion.
                                   s/ Mark R. Hornak
                                   Chief United States District Judge
